Citation Nr: 0727718	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  00-16 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of prostate cancer from December 1, 
1999, through October 31, 2003.

2.  Entitlement to a disability in excess of 10 percent for 
residuals of prostate cancer from November 1, 2003.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The September 1999 
rating decision decreased the rating for prostate cancer 
residuals from 100 percent to zero percent effective December 
1, 1999, but continued special monthly compensation for loss 
of use of a creative organ secondary to prostate cancer.  In 
an October 1999 rating decision the RO determined that the 
100 percent rating would be reduced to 20 percent effective 
December 1, 1999, rather than 10 percent.  In an October 2003 
rating decision, the RO reduced the rating from 20 percent to 
10 percent effective from November 1, 2003.

The Board remanded the case in March 2004 and again in April 
2006.  The case has been returned to the Board for additional 
appellate consideration.


FINDINGS OF FACT

1.  For the period from December 1, 1999, through October 31, 
2003, the residuals of prostate cancer have been manifested 
by urinary incontinence, for which the veteran simply changes 
clothes, but wears no special absorbent material, and by 
voiding twice nightly.  

2.  For the period from November 1, 2003, the residuals of 
prostate cancer have been manifested by urinary incontinence, 
for which the veteran simply changes clothes, but wears no 
special absorbent material, and by voiding twice nightly.  




CONCLUSIONS OF LAW

1.  For the period from December 1, 1999, through October 31, 
2003, the criteria for a schedular rating greater than 20 
percent for residuals of prostate cancer are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.115a, 4.115b, Diagnostic Code 7528 (2006).

2.  For the period from November 1, 2003, the criteria for a 
20 percent schedular rating for residuals of prostate cancer 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in July 2003, March 2004, and May 2006, which 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision.  Thus, a timing defect has 
occurred.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

In order to cure a timing defect, a compliant notice must be 
issued followed by the readjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  
In this case, VA did strictly comply with the Federal 
Circuit's holding in Mayfield II.  The Board remanded the 
case for additional notice to the veteran and additional 
development.  The RO issued a supplemental statement of the 
case in May 2007.  Thus, the Board's adjudication of the 
claim will not be unfairly prejudicial to the veteran.  

VA provided the additional notices recommended by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473, in May 2006.  Thus, 
no unfair prejudice will result from the Board's handling of 
the matter at this time.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Following May 1997 radical prostatectomy surgery, residuals 
of prostatectomy were initially rated 100 percent disabling 
under Diagnostic Code 7528.  Effective December 1, 1999, the 
disability was reduced to 20 percent under Diagnostic Code 
7528.  This 20 percent rating remained in effect through 
October 31, 2003.  On November 1, 2003, the rating was 
reduced to 10 percent.  Because a rating was reduced, the 
Board, in it is April 2006 Decision/Remand, adjudicated the 
issue of the propriety of the rating reduction, which need 
not be mentioned here. 

Malignant neoplasms of the genito-urinary system warrant a 
100 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2006).  The adjacent note states: 

Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Because a renal dysfunction is not shown, the 
voiding dysfunction is predominant.  Voiding dysfunction, in 
turn, may be rated as urine leakage, frequency, or 
obstructive voiding.  38 C.F.R. § 4.115a.  

For urine leakage or incontinence, a 20 percent evaluation is 
warranted when there is a need for wearing absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent evaluation is warranted when there is a need for 
wearing absorbent materials that must be changed 2 to 4 times 
per day.  A 60 percent evaluation is appropriate when the use 
of an appliance is required or when there is a need for 
wearing absorbent materials which must be changed more than 4 
times per day.  38 C.F.R. §§ 4.115a, 4.115b.  

For urinary frequency, a 40 percent rating may be assigned if 
the daytime voiding interval is less than an hour, or there 
is awakening to void at least 5 times per night.  A 20 
percent rating may be assigned if the daytime voiding 
interval is between one and two hours, or there is awakening 
to void 3 to 4 times per night.  A 10 percent rating may be 
assigned if the daytime voiding interval is between 2 and 3 
hours or there is awakening to void at least 2 times per 
night.  

For obstructed voiding, a 30 percent rating may be assigned 
if there is urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for obstructive voiding if there is marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream), with any one of the following: 
(1) Post void residuals greater than 150 cc; (2) uroflowmetry 
showing marked diminished peak flow rate (less than 10 
cc/sec); (3) recurrent urinary tract infections secondary to 
obstruction; or, (4) stricture disease requiring periodic 
dilation every 2 to 3 months.  Obstructive symptomatology 
with or without stricture disease requiring dilation 1 to 2 
times per year warrants a noncompensable rating.  38 C.F.R. 
§ 4.115a (2006).   

In May 2000, the veteran underwent cytoscopic bladder neck 
dilation to improve slow stream.  A July 2000 VA intravenous 
pyelogram showed a small capacity bladder that emptied 
completely. 

A December 2000 VA outpatient treatment report notes bladder 
outlet obstruction.  The physician reported, "This will most 
likely require periodic dilations for life."  A March 2001 
VA urology note indicates that the veteran had essential 
microhematuria.  A September 2001 urology note reflects post 
prostatectomy sexual dysfunction, loss of libido, bladder 
neck contracture, Peyronie's disease, and increased 
incontinence.  

In November 2001, the veteran reported that his bladder neck 
contracture required cytoscopy and dilation about every 90 
days.  He reported worsening urinary incontinence 
necessitating changing clothes.  He reported that he did not 
use absorbent pads, but did carry a urinal in his car, and 
that he changed clothes when he soiled them.  He felt that 
his symptoms should be rated 30 percent.  

Private medical reports from J. G. Griffith, M.D., reflect 
dilation at various times.  In May 2003, the veteran reported 
recent cytoscopy dilation by Dr. Griffith.

A July 2003 VA compensation examination report reflects that 
the examiner, a registered nurse practitioner, reviewed the 
medical history and noted only one post surgery bladder neck 
dilation.  The veteran reported urinating twice nightly with 
occasional leakage, but no use of special absorbent material 
or an appliance.  

Thus, from the above reports, for the period from December 1, 
1999, through October 31, 2003, the residuals of prostate 
cancer were manifested by occasional urinary incontinence, 
for which the veteran simply changed clothes, but did not 
wear any special absorbent material, such as diapers, and he 
reportedly voided twice nightly.  Comparing these 
manifestations with the rating criteria, the Board finds that 
the criteria for a schedular rating greater than 20 percent 
under § 4.115b are not more nearly approximated.  This is 
because there has been no need to change absorbent materials 
2 to 4 times per day, no daytime voiding interval less than 
one hour, no need to awaken at night five or more times to 
void, and no history of urinary tract infection.  

With respect to bladder outlet obstruction and occasional 
bladder neck dilation therapy, this could be rated as 
obstructed voiding.  If so rated, urinary retention requiring 
intermittent intensive or continuous catheterization would 
warrant a 30 percent rating.  However, urinary retention and 
catheterization are not shown.  Thus, the 20 percent rating 
for voiding dysfunction remains the highest rating available, 
even with bladder outlet obstruction and a need for 
occasional bladder neck dilation therapy.

Finally, while erectile dysfunction is shown, the RO has 
already granted secondary service connection and assigned 
special monthly compensation for that disability.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
schedular disability rating greater than 20 percent for 
residuals of prostatectomy for the period from December 1, 
1999, through October 31, 2003.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim is therefore denied.  

Turning to the period beginning on November 1, 2003, in which 
the disability is rated 10 percent, the Board twice remanded 
the case for development.  An April 2004 VA genitourinary 
examination report, authored by a nurse practitioner, noted 
twice nightly nocturia and occasional urine leakage, but no 
need for special absorbent material or an appliance.  The 
veteran had not needed dilation since May 2000, according to 
the report.  

An August 2004 VA urology consultation report notes that the 
bladder neck contracture had resolved and that there was no 
current cancer.  An August 2007 VA genitourinary compensation 
examination report reflects similar findings.  The veteran 
was considered cured of cancer, but had postoperative 
impotence.  The veteran reportedly had no current 
genitourinary complaint.  The radical prostatectomy scar was 
well healed.  

Following review of the above evidence, the Board finds that 
from November 1, 2003, the residuals of prostate cancer have 
been manifested by wakening to void only twice per night and 
continued complaints of incontinence that need a change of 
absorbent materials less than 2 times per day.  The veteran 
reported these symptoms during his April 2004 VA compensation 
examination.  Although the veteran has not used special 
absorbent materials, he has reported that he used his own 
absorbent clothes for absorption, and then changed his soiled 
clothes.  Resolving any remaining doubt in favor of the 
veteran, the Board finds that this manifestation more nearly 
approximates a need to wear absorbent material that must be 
changed less than two times per day.  Thus, the criteria for 
a 20 percent schedular rating are met.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the veteran has been assigned a 100 percent 
schedular disability rating.  Thus, extraschedular 
consideration for residuals of prostate cancer is not 
warranted.  Green v West, 11 Vet. App. 472, 276 (1998).  


ORDER

A disability rating in excess of 20 percent for residuals of 
prostate cancer from December 1, 1999, through October 31, 
2003, is denied.

A disability rating of 20 percent for residuals of prostate 
cancer from November 1, 2003, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


